                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   DANITA ERICKSON,                                        CASE NO. C18-1029-JCC
10                             Plaintiff,                    ORDER
11          v.

12   BIOGEN, INC,

13                             Defendant.
14

15          This matter comes before the Court on Plaintiff’s motion to seal (Dkt. No. 65) exhibits
16   filed in support of Plaintiff’s response to Defendant’s motion for summary judgment (Dkt. No.
17   66). Having thoroughly considered the filings and the relevant record, the Court finds oral
18   argument unnecessary and hereby GRANTS the motion for the reasons explained herein.
19          “[T]here is a strong presumption of public access to [the Court’s] files.” W.D. Wash.
20   Local Civ. R. 5(g)(3). The presumption of public access may be overcome if the Court finds a
21   compelling reason to seal and articulates a factual basis for its decision. Kamakana v. City & Cty.
22   of Honolulu, 447 F.3d 1172, 1178–79 (9th Cir. 2006).
23          The Court previously entered the parties’ stipulated protective order, which limits the
24   disclosure of the parties’ confidential information. (See Dkt. No. 10.) Defendant designated the
25   exhibits at issue as “confidential” pursuant to the protective order, as they contain Defendant’s
26   sensitive financial, personnel, and business information. (See Dkt. No. 65 at 1.) Having reviewed


     ORDER
     C18-1029-JCC
     PAGE - 1
 1   the exhibits, the Court agrees that they contain confidential information that falls within the

 2   scope of the protective order. (Dkt. No. 10.) Thus, a compelling reason to seal exists that

 3   overcomes the presumption of public access to the exhibits.

 4          For the foregoing reasons, Plaintiff’s motion to seal (Dkt. No. 65) is GRANTED. The

 5   Clerk is DIRECTED to maintain Docket Number 66 under seal until further order of the Court.

 6          DATED this 25th day of September 2019.




                                                           A
 7

 8
 9
                                                           John C. Coughenour
10                                                         UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C18-1029-JCC
     PAGE - 2
